Citation Nr: 1206175	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a chronic disability manifested by left leg numbness, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1971.  He was awarded both the Purple Heart and Bronze Star medals during service for incidents related to combat with the enemy.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In August 2007, a Travel Board hearing was held before the undersigned and a transcript of that hearing is of record.  In December 2009, the Board remanded these matters for further development.  


This appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In the December 2009 Remand, the Board directed that the Veteran's treatment records and progress reports following his separation from service until the present be obtained from the Boston, Massachusetts, VA Medical Center (VAMC), to include specifically referenced treatment at that facility between 1975 and 1995.  Upon remand, VA records from the VA Boston Healthcare System from 1994 and 1995 were associated with the record.  As the record does not contain the request for these records or a memorandum noting the efforts undertaken, it is not clear whether records prior to 1994 are available and were not obtained or if they do not exist.  See 38 C.F.R. § 3.159(c)(2) (2011) (noting that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  Additionally, if any VA records were unobtainable, there is no indication that the Veteran was notified in accordance with 38 C.F.R. § 3.159(e) that further efforts to try to obtain the records would be futile.  For these reasons, the Board finds that a remand is required in order to address these development defects.  

Additionally, in the December 2009 Remand, the Board also directed that the Veteran be provided a VA examination for the purpose of determining the etiology of his low back.  Specifically, the examiner was asked to answer whether any current chronic low back disability is related to an event, injury, or disease in service, or if arthritis was manifested in service or within one year of separation from service and to provide a complete rationale.  After diagnosing the Veteran with lumbosacral disc disease and degenerative joint disease, the examiner opined that these were not noted in service or within 18 months of discharge.  Nevertheless, in taking the medical history of the low back disorder, the examiner specifically noted the Veteran's statement that his low back problem began in service when he jumped off a truck and was then evaluated for a week in a tent.  While the examiner notes this event in service, a medical opinion was not provided regarding whether the current lumbosacral disc disease and degenerative joint disease is related to the stated event (jumping off of a truck) and/or injury noted in service, and indeed the opinion that was provided did not address this events in any way.  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where a Veteran has provided lay testimony of an in-service injury or event, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  A medical opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  In light of the foregoing, the Board finds that a remand for another medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records and progress reports following his separation from service until the present from the Boston, Massachusetts, VA Medical Center, or any other VA facility where the Veteran received treatment regarding his low back and left leg numbness conditions, excluding those already associated with the claims folder.  Specifically, the Veteran has referenced being treated at VA facilities in Massachusetts between 1975 and 1995.  Document all attempts to obtain these VA records via a memorandum to the file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After all records have been obtained and associated with the claims file, forward the Veteran's VA claims folder to a qualified clinician for a review of the medical and other records contained therein.  After reviewing the evidence contained in the Veteran's claims file, the reviewing clinician should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder(s) is related to an event, injury or disease in service, to include his reported injury from either jumping off of a truck or during a period of combat in Vietnam.  No additional examination of the Veteran is required, unless the reviewing clinician determines such is necessary.  

In providing the requested opinion, the examiner is directed to accept the Board's finding of fact that the Veteran injured his low back in service either when he jumped off of a truck, or during a period of combat in Vietnam, and that he has continued to experience low back pain from that time until the present.  (This finding of fact is solely limited to the matter of whether an event, injury or disease was incurred in service, and not whether any such event, injury or disease is proximately related to a current condition which is a medical determination for the examiner to address.)

The VA examiner is also asked to provide an opinion as to whether any current chronic disability manifested by left leg numbness is at least as likely as not related to an event, injury, or disease in service.  Further, the examiner is asked to opine whether any current chronic disability manifested by left leg numbness is at least as likely as not:  (a) proximately due to, or (b) chronically aggravated by, any service-connected disability, to include a low back disability if the examiner finds above that this disability is at least as likely as not related to service.

A thorough rationale must be provided for all opinions rendered.  If the reviewer cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Thereafter, readjudicate the issues on appeal.  The claims should be reviewed on the basis of all evidence of record, as well as under the old provisions of 38 C.F.R. § 3.310, as applicable, for the left leg numbness claim.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2011).




_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


